Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (03/24/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.       Upon initial entry, claims (21 -40) appear pending for examination, of which claims (21, 31, 40) are the three (3) parallel running independent claims on record. Claims (1 -20) were originally cancelled. 

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that were submitted on (03/24/2021, 06/01/2021, 08/17/2021, 10/13/2021, 12/22/2021, 03/02/2022, 03/14/2022 and 06/06/2022) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement have been considered by the examiner.
   Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

   Drawings

6.	The submitted Drawings on date (03/24/2021) has been accepted and considered under the 37 CFR 1.121 (d). 

 Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	The below list of device/method claims in instant Application 17211542, is/are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the analogous claims (1 and 11) of the parent Appl. 16738075, (now US Patent 11,012,700). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

Instant Appl. 17211542
Reference: 16738075
Claim 21. (New) A device comprising: a video encoder configured to encode a video into a multi-layered video signal based on inter-layer prediction, wherein the multi-layered video signal includes information representing prediction residual and is composed of a sequence of packets each of which comprises a layer identification syntax element structure composed of a base layer-ID field and an extension layer-ID field; and a layer identification extender configured to: insert, for a predetermined portion of the multi-layered video signal comprising a plurality of packets, a maximum syntax element into the multi-layered video signal, the maximum syntax element indicating a maximum value of the extension layer-ID field of the plurality of packets, and determine a maximum number of layers within the predetermined portion of the multi- layered video signal based on the maximum value of the extension layer-ID field, wherein the video encoder is configured to encode the video into the multi-layered video signal based on the maximum number of layers.

Claim 31. (New) A device comprising: a receiver configured to receive a multi-layered video signal composed of a sequence of packets each of which comprises a layer identification syntax element structure composed of a base layer-ID field and an extension layer-ID field; a layer identification extender configured to: obtain, for a predetermined portion of the multi-layered video signal comprising a plurality of packets, a maximum syntax element into the multi-layered video signal, the maximum syntax element indicating a maximum value of the extension layer-ID field of the plurality of packets, and determine a maximum number of layers within the predetermined portion of the multi- layered video signal based on the maximum value of the extension layer-ID field; and a video decoder configured to reconstruct a video based on inter-layer prediction using prediction residual from the plurality of packets and the maximum number of layers.


40. (New) A method comprising: encoding a video into a multi-layered video signal based on inter-layer prediction, wherein the multi-layered video signal includes information representing prediction residual and is composed of a sequence of packets each of which comprises a layer identification syntax element structure composed of a base layer-ID field and an extension layer-ID field; inserting, for a predetermined portion of the multi-layered video signal comprising a plurality of packets, a maximum syntax element into the multi-layered video signal, the maximum syntax element indicating a maximum value of the extension layer-ID field of the plurality of packets; and determining a maximum number of layers within the predetermined portion of the multi- layered video signal based on the maximum value of the extension layer-ID field, wherein encoding the video into the multi-layered video signal is further based on the maximum number of layers.
Claim 1. (Original) A device comprising: a video encoder configured to encode a video into a multi-layered video signal based on inter-layer prediction, wherein the multi-layered video signal includes information representing prediction residual and is composed of a sequence of packets each of which comprises a layer identification syntax element structure composed of a base layer-ID field and an extension layer- ID field; and a layer identification extender configured to: insert, for a predetermined portion of the multi-layered video signal comprising a plurality of packets, a maximum syntax element into the multi-layered video signal, the maximum syntax element indicating a maximum value of the extension layer-ID field of the plurality of packets, determine a maximum number of layers within the predetermined portion of the multi-layered video signal based on the maximum value of the extension layer-ID field, and determine at least one characteristic for each of the maximum number of layers based on a layer characterizing syntax portion of the multi-layered video signal, wherein the video encoder is configured to encode the video into the multi-layered video signal based on the layer characterizing syntax portion.

Claim 11. (Original) A method comprising: encoding a video into a multi-layered video signal based on inter-layer prediction, wherein the multi-layered video signal includes information representing prediction residual and is composed of a sequence of packets each of which comprises a layer identification syntax element structure composed of a base layer-ID field and an extension layer-ID field; inserting, for a predetermined portion of the multi-layered video signal comprising a plurality of packets, a maximum syntax element into the multi-layered video signal, the maximum syntax element indicating a maximum value of the extension layer-ID field of the plurality of packets; determining a maximum number of layers within the predetermined portion of the multi- layered video signal based on the maximum value of the extension layer-ID field; determining at least one characteristic for each of the maximum number of layers based on a layer characterizing syntax portion of the multi-layered video signal, wherein encoding the video into the multi-layered video signal is further based on the layer characterizing syntax portion.


       Claim objection

8.	Independent claims (21, 31 and 40) and the correspondent associated dependencies, are objected to, because of the pending double patent issue, to be resolved moving forward, but they may be considered for allowance, if additional amendment provided and/or if a timely filed Terminal Disclaimer, linking the cited above family of cases.
     Prior Art Citations

9.	The following List of PA, made of record and not relied upon, is/are considered pertinent to Applicant’s disclosure:

9.1.	Patent documentation

US 9,497,458 B2		Sasai; et al.		H04N19/573; H04N19/46; H04N19/70; 
US 10,142,639 B2		Suehring; et al.	H04N19/70; H04N19/85; H04N19/89;
US 10,349,066 B2		Suehring; et al.	H04N19/30; H04N19/89; H04N19/85; 
US 10,595,027 B2		Suehring; et al.	H04N19/89; H04N19/65; H04N19/44; 
US 10,616,591 B2		Suehring; et al.	H04N19/50; H04N19/30; H04N19/44; 
US 10,869,047 B2		Suehring; et al.	H04N19/66; H04N19/593; H04N19/30; 
US 11,012,700 B2		Suehring; et al.	H04N19/593; H04N19/66; H04N19/44; 

9.2.	Non-Patent documentation:

_ System Layer Integration of High Efficiency video coding; Schierl; 2012.
_ Overview of HEVC high-level syntax and reference picture management; Sjoberg; 2012.
_ Layer identifier extension for MV-HEVC and other HEVC extension; Choi et al; 2013.
_ 3D-MV HEVC HLS - Flexible later clustering for extending layers; Sushring; 2013.

       Conclusions

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned 571- 272- 3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.